Citation Nr: 1549656	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability.

2.  Entitlement to service connection for a back disability, to include rhomboid muscle strain.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1986.

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan the Commonwealth of Puerto Rico that found that new and material evidence had not been received to reopen claims for service connection for atypical anxiety disorder with depressive features and service connection for rhomboid muscle strain/spasm.

In March 2015, this matter was remanded for additional development.  

Evidence received after the remand included VA treatment records.  Some of these records were created within the appeal period after the August 2008 rating decision, and were constructively of record when created.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  There was no determination as to whether these records constituted new and material evidence under 38 C.F.R. § 3.156(b); hence the August 2008 rating decision did not become final; notwithstanding the fact that there was not a timely substantive appeal and the RO apparently closed the appeal.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).

Entitlement to service connection for a nervous condition was denied in an August 1989 rating decision.  That decision considered only the diagnosis of atypical anxiety disorder with depressive features.  A number of new psychiatric diagnoses are shown in the evidence received since the March 2015 remand.  The Federal Circuit has held that claims encompassing new diagnosis are generally considered new claims, and adjudicated without the need for new and material evidence to reopen previously denied claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 1996).  The Court of Appeals for Veterans claims has subsequently held that a new diagnosis is not always a new claim, and:

The focus must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs, 520 F.3d at 1337), or whether it is evidence tending to substantiate an element of a previously adjudicated matter. To reflexively conclude that the appearance of a new diagnosis is always evidence amounting to a new claim could have the unfortunate side effect of limiting the benefits awarded in some claims that would otherwise relate back to prior proceedings. 
Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

In the instant case, the current diagnoses include paranoid schizophrenia, a psychosis.  38 C.F.R. § 3.384 (2015).  This seems to be distinct from the previously considered anxiety disorder and there do not appear to be any bases for finding that a current award would relate to prior proceedings.  Cf. 38 C.F.R. §§ 3.105(e); 3.156(a), (c) (2015).

In a July 2008 statement, the Veteran indicated that he wished to file a claim for nonservice-connected pension benefits.  The record does not show whether this claim has been adjudicated.  This issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims be filed on standard forms).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advise if he needs to take further action.


REMAND

The Veteran's September 2015 VA psychiatric examination report notes that he was in receipt of disability benefits from the Social Security Administration (SSA).  These records may be relevant to the Veteran's claims.  VA has a duty to obtain these records.  38 C.F.R. § 3.159.

With respect to the psychiatric disability claim, the September 2015 VA examiner diagnosed schizophrenia, paranoid type, and opined that this condition was less likely related to military service, because it was not diagnosed until some years after service.  The examiner did not; however, comment on whether notations of schizotypal personality disorder with paranoid features in service could have been manifestations of the current psychosis.

The examiner also did not offer an opinion regarding the Veteran's other diagnosed psychiatric disorders.  Cf. Romanowsky v. Shinseki, Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  As such, a remand is required.  

At the VA examination, the Veteran reported a long period of psychiatric hospitalization.  The date and location of the hospitalization was not specified, and records of this treatment do not appear to be in the claims file.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide sufficient information and authorizations to obtain records of any psychiatric hospitalizations; then obtain these records and records of relevant VA treatment since April 2015.  

2.  Request, complete copies of any SSA disability determination(s), as well as copies of the medical records that served as the basis for any such decision(s).

3.  If any requested records are not available, the Veteran should be informed; told of the efforts made, and of any further actions that will be taken.  The Veteran may submit medical records directly to VA.

4.  After obtaining available records, ask the examiner who conducted the September 2015 VA psychiatric examination, to review all evidence of record and provide an addendum.  

If the September 2015 VA examiner is not available, the Veteran should be scheduled for another VA examination 

The examiner should. 

(a)  Clarify whether diagnosis since 2008, other than paranoid schizophrenia, were made in error; or the other diagnoses are in remission.

(b)  The examiner should opine, with respect to each current psychiatric disorder (not diagnosed in error at any time since 2008), whether it had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner should specifically opine whether the reported schizotypal personality disorder with paranoid features or other in-service psychiatric disability was actually a manifestation or early indication of the currently diagnosed paranoid schizophrenia or other current psychiatric disability.


The examiner should provide reasons for these opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain whether the inability to provide the needed opinion is due to the limits of examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would enable the opinion to be provided.

4.  If additional records are obtained pertaining to the back disability; ask the examiner who provided the VA examination with respect to that claim to review the record and state whether the new records change any aspect of the previous opinion.  The examiner should provide reasons for this conclusion.  If the examiner is not available, another examiner should provide the review and opinion.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



